ORDER

PER CURIAM.
Bryan Dickerson (Appellant) appeals from the judgment of the trial court entered upon a jury verdict finding him guilty of voluntary manslaughter. We have reviewed the briefs of the parties and the record on appeal and conclude that the trial court did not commit instructional error. State v. Belton, 153 S.W.3d 307, 310 (Mo.banc 2005). An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We *798affirm the judgment pursuant to Missouri Rule of Criminal Procedure 30.25(b).